          Case 1:14-cv-00284-LY Document 300-2 Filed 11/15/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 WHOLE WOMAN’S HEALTH; et al.,                             )
                                                           )
          Plaintiffs,                                      )
                                                           )         CIVIL ACTION
 v.                                                        )
                                                           )         CASE NO. 14-CV-284-LY
 JOHN HELLERSTEDT, M.D.; et al.,                           )
                                                           )
          Defendants.                                      )

                        DECLARATION OF J. ALEXANDER LAWRENCE


         J. ALEXANDER LAWRENCE, declares under penalty of perjury under the laws of the

United States of America that the following statements are true and correct:

         1.      I am a Partner in the law firm Morrison & Foerster LLP (“Morrison & Foerster”).

I serve as co-lead counsel for Plaintiffs in this case.

         2.      I submit this declaration in support of Plaintiffs’ Motion Concerning Enforcement

of Order Awarding Attorney’s Fees and Costs.

         3.      Attached hereto as Exhibit A is a true and correct copy of the Proposed Settlement

Agreement and Release in Cole v. Collier, 4:14-cv-1698 (S.D. Tex. March 6, 2018) (ECF No.

989-4)

         4.      Attached hereto as Exhibit B is a true and correct copy of the letter from Esteban

S.M. Soto to J. Alexander Lawrence, dated October 3, 2019.

         5.      Attached hereto as Exhibit C is a true and correct copy of the letter from

J. Alexander Lawrence to Esteban S.M. Soto, dated October 15, 2019.

         6.      Attached hereto as Exhibit D is a true and correct copy of the letter from Esteban

S.M. Soto to J. Alexander Lawrence, dated October 25, 2019.

                                                   1
ny‐1802382
        Case 1:14-cv-00284-LY Document 300-2 Filed 11/15/19 Page 2 of 2




       7.     Attached hereto as Exhibit E is a true and correct copy of the letter from

J. Alexander Lawrence to Esteban S.M. Soto, dated October 30, 2019.

       8.     Attached hereto as Exhibit F is a true and correct copy of the letter from Esteban

S.M. Soto to J. Alexander Lawrence, dated November 6, 2019.

       9.     Attached hereto as Exhibit G is a true and correct copy of the letter from

J. Alexander Lawrence to Esteban S.M. Soto, dated November 12, 2019.

       10.    Attached hereto as Exhibit H is a true and correct copy of the letter from Esteban

S.M. Soto to J. Alexander Lawrence, dated November 14, 2019.


Dated: November 15, 2019

                                    _/s/ J. Alexander Lawrence______
                                    J. Alexander Lawrence




                                              2
ny‐1802382
